Douglas, J.,
dissenting. I respectfully dissent. It appears to me that the majority is saying that under some circumstances the creation of a “Chinese wall,” no matter how effective, cannot be enough to overcome the presumption of disqualification of an attorney or a firm of attorneys under fact patterns such as those set out in the case now before us. I do not believe that is the law, nor should it be. Moreover, the result is patently unfair. To say now that a firm of attorneys who have represented a major client over a number of years can no *15longer represent that client is as unfair as the alleged unfairness the majority seeks to rectify.
Accordingly, I dissent.